Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-15, 19-22, & 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milner et al (PGPub 2008/0291463) (Milner).
	Regarding Claims 1 & 15, Milner discloses a PS-OCT (Fig. 2) for determining retardance of a sample, comprising: 
transmitting a first portion of a polarized light to a sample arm of an optical system and a second portion of the polarized light to a reference arm of the optical system (Paragraph 73 & 74). A polarization modulator may be coupled to the light source to control the polarization state of the output light; 
@ coupler 216); 
detecting, using a detector, the combined light along a first polarization state and a second polarization state to produce polarization data, the second polarization state being different from the first polarization state (Paragraph 78). Discloses using a PBS and dual photoreceivers to measure horizontal and vertical polarization states; 
determining, using a processor coupled to the detector, polarization states of light returning from upper and lower surfaces of a layer of the sample based on detecting the combined light; and determining, using the processor, a retardance of the layer of the sample based on the determined polarization states (Paragraphs 126-127). The depth-resolved normalized stokes vector S(z) arcs on the Poincare sphere (see fig. 9a, which has multiple stokes vectors on the sphere from different depths) represent the change of the retardance as it traverses the media. Thus, from there one can derive the retardance. 
Regarding Claims 5 & 19, Milner discloses the aforementioned. Further, Milner discloses wherein the layer of the sample comprises a subsurface layer of the sample (fig. 8). In fig. 8 is shown an example of the sample which has multiple layers, some of which are subsurface. 
	Regarding Claims 6 & 20, Milner discloses the aforementioned. Further, Milner discloses wherein the optical system comprises an optical coherence tomography system (Fig. 2, PS-OCT), and wherein detecting the combined light along a first polarization state and a second polarization state further comprises: detecting the Paragraph 78).
	Regarding Claims 7 & 21, Milner discloses the aforementioned. Further, Milner discloses wherein determining polarization states of light returning from upper and lower surfaces of a layer of the sample further comprises: determining a rotation angle and a rotation axis of a rotation circle associated with the polarization states from upper and lower surfaces of the layer of the sample, and determining a retardance level and an apparent optic axis based on determining the rotation angle and the rotation axis, respectively (Paragraphs 126 and 127, the S(z) arc).
Regarding Claims 8 & 22, Milner discloses the aforementioned. Further, Milner discloses wherein the sample comprises a plurality of layers, and wherein determining a retardance of a layer of the sample based on the determined polarization states further comprises: 
determining a retardance of each of the plurality of layers of the sample based on the determined polarization states (Fig. 9A).  As can be seen multiple Arcs between multiple layers of the sample are shown; and 
wherein the method further comprises: generating a reconstruction of the sample based on the retardance of each of the plurality of layers of the sample (Paragraph 203, Fig. 20).

Regarding Claims 12 & 26, Milner discloses the aforementioned. Further, Milner discloses wherein the detector comprises a first detector and a second detector, and wherein detecting the combined light along a first polarization state and a second Paragraph 78).
	Regarding Claims 13 & 27, Milner discloses the aforementioned. Further, Milner discloses wherein the sample comprises at least one of an ophthalmologic sample (Paragraphs 155 & 156), a dermatological sample, an intravascular sample, or a gastrointestinal sample.
	Regarding Claims 14 & 28, Milner discloses the aforementioned. Further, Milner discloses wherein the optical system comprises a polarization sensitive optical coherence tomography (PS-OCT) system (Fig. 2, Paragraph 12).
Allowable Subject Matter
Claims 2-4, 9-11, 16-18, & 23-25, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 2 the prior art of record, taken alone or in combination, fails to disclose or render obvious determining a mirror state associated with the polarization data, in combination with the rest of the limitations of the claim. 
Claims 3 & 4 are allowable based upon their dependency. 
As to Claim 9 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein determining a retardance of a layer of the sample 
Claim 10 is allowable based upon its dependency.
As to Claim 11 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the polarized light comprises circularly polarized light, in combination with the rest of the limitations of the claim. 
As to Claim 16 the prior art of record, taken alone or in combination, fails to disclose or render obvious determine a mirror state associated with the polarization data, in combination with the rest of the limitations of the claim. 
Claims 17 & 18 are allowable based upon their dependency. 
As to Claim 23 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the processor, when determining a retardance of a layer of the sample, is further configured to: determine the retardance of the layer of the sample using the wavelength- dependence of the polarization states to reduce artifacts, in combination with the rest of the limitations of the claim. 
Claim 24 is allowable based upon its dependency.
As to Claim 25 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the polarized light comprises circularly polarized light, in combination with the rest of the limitations of the claim. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jonathon Cook/
AU:2886
March 26, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886